FILED
                            NOT FOR PUBLICATION
                                                                            MAR 15 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HECTOR MARTIN MACHIC-                            No.   15-70159
RISCAJCHE,
                                                 Agency No. A205-081-580
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 6, 2018**
                                Portland, Oregon

Before: FISHER, N.R. SMITH, and HURWITZ, Circuit Judges.

      Hector Martin Machic-Riscajche petitions for review of a decision of the

Board of Immigration Appeals (“BIA”), affirming the denial by an immigration

judge (“IJ”) of his applications for asylum, withholding of removal, and relief

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to

8 U.S.C. § 1252. We deny the petition.

      Substantial evidence supports the IJ’s explicit adverse credibility

determination based on the inconsistency between Machic’s asylum application,

which stated he did not know who his Partido Patriota attackers were, and his

testimony, which identified one of those attackers as the mayor’s son. See

Shrestha v. Holder, 590 F.3d 1034, 1039-42 (9th Cir. 2010). The IJ confronted

Machic on this inconsistency, and Machic failed to provide a reasonable

explanation. See id. at 1046-48. Machic’s inconsistency is significant. First,

Machic asserts that his persecutors targeted him to work for the Partido Patriota in

the upcoming elections, one of which was for the mayoral race. Second, in his

asylum application and in his testimony, Machic claimed he refused to join the

Partido Patriota because the mayor, a member of the party’s local branch, was

corrupt.

      Machic’s post-hoc explanations (which he did not provide to the IJ) do not

compel a contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

Machic’s asylum and withholding of removal claims therefore fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). Machic also failed to meet his

burden of proof to establish that he “more likely than not” would be tortured if


                                          2
removed to Guatemala. 8 C.F.R. § 208.16(c)(2). Therefore, the BIA properly

denied his CAT claim.

      PETITION FOR REVIEW DENIED.




                                       3